     Case 2:20-cv-00047-DPM Document 119 Filed 11/17/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

STEVEN PINDER
ADC #123397                                                  PLAINTIFF

v.                       No. 2:20-cv-47-DPM

GREG RECHCIGL, Health Services Administrator,
EARU; CORRECT CARE SOLUTIONS LLC;
JASON KELLEY, Health Services Administrator,
Varner Unit; GARY KERSTIEN, Doctor; ROBERT
FLOSS, Regional Doctor, ADC; JORGE DOMINICIS,
CEO, Correct Care Solutions LLC; DIAMOND
PHARMACY SERVICES; STEVE MACDONALD,
Optometrist; PATRICK DRUMMOND, Practice Nurse,
EARU; TRACY L. BENNETT, Practice Nurse, EARU;
TASHOR KELLEY, Mailroom Supervisor, EARU;
STACY ROEBUCK, Law Library Supervisor, EARU;
SHELLEY BYERS, Assistant Medical Services
Manager, ADC; RORY GRIFFIN, Assistant
Director, ADC; WILLIAM STRAUGHN,
Assistant Director, ADC; WENDY KELLEY,
Director, ADC; and BRENDA PERRY,
Grievance Supervisor, EARU                    DEFENDANTS

                             JUDGMENT
     Pinder' s amended complaint is dismissed without prejudice.



                                 D.P. Marshall Jr. f
                                 United States District Judge
